UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                            No. 02-4142
SHERWOOD RUTHERFORD,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the District of South Carolina, at Anderson.
               G. Ross Anderson, Jr., District Judge.
                             (CR-96-328)

                  Submitted: September 5, 2002

                      Decided: September 12, 2002

      Before MOTZ, KING, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

W. Reynolds Williams, WILLCOX, BUYCK & WILLIAMS, P.A.,
Florence, South Carolina, for Appellant. Mark C. Moore, Assistant
United States Attorney, Columbia, South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                    UNITED STATES v. RUTHERFORD
                              OPINION

PER CURIAM:

   Sherwood Rutherford appeals his conviction and sentence of fifty-
seven months imprisonment following his guilty plea to distribution
and possession with intent to distribute marijuana, in violation of 21
U.S.C. § 841(a)(1) (2000). Rutherford’s attorney has filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967), asserting
there was not a sufficient factual basis for the finding of guilt and the
computation of relevant conduct, but stating that, in his view, there
are no meritorious grounds for appeal. Advised of his right to file a
pro se supplemental brief, Rutherford has not done so. Finding no
reversible error, we affirm.
   Rutherford contests the facts supporting his finding of guilt. A
valid guilty plea constitutes admission of the material elements of the
offense and precludes a challenge of the factual merits of the charge.
See United States v. Willis, 992 F.2d 489, 490-91 (4th Cir. 1993). We
have reviewed the record and the Fed. R. Crim. P. 11 hearing and find
Rutherford’s guilty plea was valid. As to the determination of relevant
conduct, Rutherford withdrew his objections to the presentence
report’s attribution of relevant conduct, and he fails to allege on
appeal any specific facts contesting the accuracy of the amount of
drugs attributed to him. See United States v. Terry, 916 F.2d 157, 162
(4th Cir. 1990).
   As required by Anders, we have examined the entire record and
find no other meritorious issues for appeal. Accordingly, we affirm
Rutherford’s conviction and sentence. This court requires that counsel
inform his client, in writing, of his right to petition the Supreme Court
of the United States for further review. If the client requests that a
petition be filed, but counsel believes that such a petition would be
frivolous, then counsel may move in this court for leave to withdraw
from representation. Counsel’s motion must state that a copy thereof
was served on the client.
   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.
                                                            AFFIRMED